THE THIRTEENTH COURT OF APPEALS

                                    13-17-00101-CV


                         Rusty Morales and Olga Marie Ortiz
                                         v.
                  Alcoa World Alumina L.L.C. and Stephen Alvarado


                                   On appeal from the
                     135th District Court of Calhoun County, Texas
                              Trial Cause No. 14-11-2305


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellants and 50% against appellees.

      We further order this decision certified below for observance.

May 17, 2018